EXHIBIT 10.1
AMENDED AND RESTATED
2002 DEVELOPERS DIVERSIFIED REALTY CORPORATION
EQUITY-BASED AWARD PLAN
SECTION 1. PURPOSE; DEFINITIONS.
     The purpose of the Amended and Restated 2002 Developers Diversified Realty
Corporation Equity-Based Award Plan (the “Plan”) is to enable Developers
Diversified Realty Corporation (the “Company”) and its Subsidiaries (as defined
below) to attract, retain and reward employees and directors of the Company, its
Subsidiaries and Affiliates designated by the Company’s Board of Directors and
strengthen the mutuality of interests between those employees and directors and
the Company’s shareholders by offering the employees and directors equity or
equity-based incentives thereby increasing their proprietary interest in the
Company’s business and enhancing their personal interest in the Company’s
success.
     For purposes of the Plan, the following terms are defined as follows:
     (a) “Affiliate” means any entity (other than the Company and any
Subsidiary) that is designated by the Board as a participating employer under
the Plan.
     (b) “Award” means any award of Stock Options, Share Appreciation Rights,
Restricted Shares, Deferred Shares, Share Purchase Rights or Other Share-Based
Awards under the Plan.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means, unless otherwise provided by the Committee, (i) “Cause”
as defined in any Individual Agreement to which the participant is a party, or
(ii) if there is no such Individual Agreement or if it does not define Cause:
(A) conviction of the participant for committing a felony under federal law or
in the law of the state in which such action occurred, (B) dishonesty in the
course of fulfilling the participant’s employment duties, (C) willful and
deliberate failure on the part of the participant to perform his or her
employment duties in any material respect, or (D) prior to a Change in Control,
such other events as shall be determined by the Committee. The Committee shall,
unless otherwise provided in an Individual Agreement with the participant, have
the sole discretion to determine whether “Cause” exists, and its determination
shall be final.
     (e) “Change in Control” has the meaning set forth in Section 12(b).
     (f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (g) “Committee” means the Granting Committee of the Board of the Company or
any other committee authorized by the Board to administer the Plan of which all
the members are both Outside Directors and Non-Employee Directors.

 



--------------------------------------------------------------------------------



 



     (h) “Company” means Developers Diversified Realty Corporation, an Ohio
corporation, or any successor corporation.
     (i) “Deferred Shares” means an Award of the right to receive Shares at the
end of a specified deferral period granted pursuant to Section 8.
     (j) “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code.
     (k) “Dividend Equivalent” means a right, granted to a participant under
Section 10 hereof, to receive cash, Shares, other Awards or other property equal
in value to dividends paid with respect to a specified number of Shares, or
other periodic payments.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (m) “Fair Market Value” means, as of a given date, (in order of
applicability): (i) the closing price of a Share on the principal exchange on
which the Shares are then trading, if any, on the day immediately prior to such
date, or if Shares were not traded on the day previous to such date, then on the
next preceding trading day during which a sale occurred; or (ii) if Shares are
not traded on an exchange but are quoted on NASDAQ or a successor quotation
system, (A) the last sale price (if Shares are then listed as a National Market
Issue under the NASD National Market System) or (B) if Shares are not then so
listed, the mean between the closing representative bid and asked prices for
Shares on the day previous to such date as reported by NASDAQ or such successor
quotation system; or (iii) if Shares are not publicly traded on an exchange and
not quoted on NASDAQ or a successor quotation system, the mean between the
closing bid and asked prices for Shares, on the day previous to such date, as
determined in good faith by the Committee; or (iv) if Shares are not publicly
traded, the fair market value established by the Committee acting in good faith.
     (n) “Incentive Stock Option” means any Stock Option intended to be and
designated as, and that otherwise qualifies as, an “Incentive Stock Option”
within the meaning of Section 422 of the Code or any successor section thereto.
     (o) “Individual Agreement” means an employment or similar agreement between
a participant and the Company or one of its Subsidiaries or Affiliates.
     (p) “Non-Employee Director” has the meaning set forth under Section 16 of
the Exchange Act.
     (q) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     (r) “Other Share-Based Awards” means an Award granted pursuant to
Section 10 that is valued, in whole or in part, by reference to, or is otherwise
based on, Shares.
     (s) “Outside Director” has the meaning set forth in Section 162(m) of the
Code and the regulations promulgated thereunder.

- 2 -



--------------------------------------------------------------------------------



 



     (t) “Plan” means the Amended and Restated 2002 Developers Diversified
Realty Corporation Equity-Based Award Plan, as amended from time to time.
     (u) “Potential Change in Control” has the meaning set forth in
Section 12(c).
     (v) “Retirement” means retirement from active employment with the Company,
a Subsidiary or Affiliate at the earlier to occur of: (a) a participant
attaining the age of 55 or (b) a participant attaining the age of 50 and
accruing 15 years of credited service for the Company, a Subsidiary or
Affiliate.
     (w) “Restricted Shares” means an Award of Shares that is granted pursuant
to Section 7 and is subject to restrictions.
     (x) “Section 16 Participant” means a participant under the Plan who is
subject to Section 16 of the Exchange Act.
     (y) “Share Appreciation Right” means an Award of a right to receive an
amount from the Company that is granted pursuant to Section 6.
     (z) “Shares” means the Common Shares, $0.10 par value, of the Company.
     (aa) “Stock Option” or “Option” means any option to purchase Shares
(including Restricted Shares and Deferred Shares, if the Committee so
determines) that is granted pursuant to Section 5.
     (bb) “Share Purchase Right” means an Award of the right to purchase Shares
that is granted pursuant to Section 9.
     (cc) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in that chain.
SECTION 2. ADMINISTRATION.
     The Plan shall be administered by the Committee. The Committee shall
consist of not less than three directors of the Company, all of whom shall be
Outside Directors and Non-Employee Directors. Those directors shall be appointed
by the Board and shall serve as the Committee at the pleasure of the Board. The
functions of the Committee specified in the Plan shall be exercised by the
members of the Board who are Non-Employee Directors if and to the extent that no
Committee exists that has the authority to so administer the Plan.
     The Committee shall have full power to interpret and administer the Plan
and full authority to select the individuals to whom Awards will be granted
(other than Awards to directors of the Company that must be approved by the
Board) and to determine the type and amount of any Award to be granted to each
participant, the consideration, if any, to be paid for any Award, the timing of
each Award, the terms and conditions of any Award granted under the Plan, and
the terms and conditions of the related agreements that will be entered into
with

- 3 -



--------------------------------------------------------------------------------



 



participants. As to the selection of and grant of Awards to participants who are
not executive officers of the Company or any Subsidiary or Affiliate, or
Section 16 Participants, the Committee may delegate its responsibilities to
members of the Company’s management in any manner consistent with applicable
law.
     The Committee shall have the authority to adopt, alter and repeal such
rules, guidelines and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any agreement relating thereto); to direct
employees of the Company or other advisors to prepare such materials or perform
such analyses as the Committee deems necessary or appropriate; and otherwise to
supervise the administration of the Plan.
     Any interpretation or administration of the Plan by the Committee, and all
actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its shareholders, Subsidiaries, Affiliates, all
participants in the Plan, their respective legal representatives, successors and
assigns, and all persons claiming under or through any of them. No member of the
Board or of the Committee shall incur any liability for any action taken or
omitted, or any determination made, in good faith in connection with the Plan.
SECTION 3. SHARES SUBJECT TO THE PLAN.
     (a) Aggregate Shares Subject to the Plan. Subject to adjustment as provided
in Section 3(c), the total number of Shares reserved and available for Awards
under the Plan is 3,100,000. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares or treasury shares.
     (b) Forfeiture or Termination of Awards of Shares. If any Shares subject to
any Award granted hereunder are forfeited or an Award otherwise terminates or
expires without the issuance of Shares, the Shares subject to that Award shall
again be available for distribution in connection with future Awards under the
Plan as set forth in Section 3(a), unless the participant who had been awarded
those forfeited Shares or the expired or terminated Award has theretofore
received dividends or other benefits of ownership with respect to those Shares.
For purposes hereof, a participant shall not be deemed to have received a
benefit of ownership with respect to those Shares by the exercise of voting
rights, or by the accumulation of dividends that are not realized because of the
forfeiture of those Shares or the expiration or termination of the related Award
without issuance of those Shares.
     (c) Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, share dividend, share split, combination of shares or other
change in corporate structure of the Company affecting the Shares, such
substitution or adjustment shall be made in the aggregate number of Shares
reserved for issuance under the Plan, in the number and option price of Shares
subject to outstanding options granted under the Plan, in the number and
purchase price of Shares subject to outstanding Share Purchase Rights granted
under the Plan, in the number of Share Appreciation Rights granted under the
Plan, in the number of underlying Shares any Dividend Equivalent Rights granted
under the Plan will be based on, and in the number of Shares subject to
Restricted Share Awards, Deferred Share Awards and any other outstanding Awards
granted under the Plan as may be approved by the Committee, in its sole

- 4 -



--------------------------------------------------------------------------------



 



discretion, but the number of Shares subject to any Award shall always be a
whole number. Any fractional Shares shall be eliminated.
     (d) Annual Award Limit. No participant may be granted Stock Options or
other Awards under the Plan with respect to an aggregate of more than 500,000
Shares (subject to adjustment as provided in Section 3(c) hereof) during any
calendar year.
SECTION 4. ELIGIBILITY.
     Grants may be made from time to time to those officers, employees and
directors of the Company who are designated by the Committee in its sole and
exclusive discretion. Eligible persons may include, but shall not necessarily be
limited to, officers and directors of the Company and any Subsidiary or
Affiliate; however, Stock Options intended to qualify as Incentive Stock Options
shall be granted only to eligible persons while actually employed by the
Company, a Subsidiary or an Affiliate. The Committee may grant more than one
Award to the same eligible person. No Award shall be granted to any eligible
person during any period of time when such eligible person is on a leave of
absence. Awards to be granted to directors, which may include members of the
Committee, must be approved and granted by the members of the Board who are
Non-Employee Directors.
SECTION 5. STOCK OPTIONS.
     (a) Grant. Stock Options may be granted alone, in addition to or in tandem
with other Awards granted under the Plan or cash awards made outside the Plan.
The Committee shall determine the individuals to whom, and the time or times at
which, grants of Stock Options will be made, the number of Shares purchasable
under each Stock Option, and the other terms and conditions of the Stock Options
in addition to those set forth in Sections 5(b) and 5(c). Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve.
     Stock Options granted under the Plan may be of two types which shall be
indicated on their face: (i) Incentive Stock Options and (ii) Non-Qualified
Stock Options. Subject to Section 5(c), the Committee shall have the authority
to grant to any participant Incentive Stock Options, Non-Qualified Stock Options
or both types of Stock Options.
     (b) Terms and Conditions. Options granted under the Plan shall be evidenced
by an agreement (“Option Agreements”), shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
     (1) Option Price. The option price per share of Shares purchasable under a
Non-Qualified Stock Option or an Incentive Stock Option shall be determined by
the Committee at the time of grant and shall be not less than 100% of the Fair
Market Value of the Shares at the date of grant (or, with respect to an
Incentive Stock Option, 110% of the Fair Market Value of the Shares at the date
of grant in the case of a participant who at the date of grant owns Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or Subsidiary corporations (as determined
under Sections 424(d), (e) and (f) of the Code)).

- 5 -



--------------------------------------------------------------------------------



 



     (2) Option Term. The term of each Stock Option shall be determined by the
Committee and may not exceed ten years from the date the Option is granted (or,
with respect to an Incentive Stock Option, five years in the case of a
participant who at the date of grant owns Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or Subsidiary corporations (as determined under Sections 424(d), (e) and (f) of
the Code)).
     (3) Exercise. Stock Options shall be exercisable at such time or times and
shall be subject to such terms and conditions as shall be determined by the
Committee at or after grant; but, except as provided in Section 5(b)(6) and
Section 13, unless otherwise determined by the Committee at or after grant, no
Stock Option shall be exercisable prior to six months and one day following the
date of grant. If any Stock Option is exercisable only in installments or only
after specified exercise dates, the Committee may waive, in whole or in part,
such installment exercise provisions, and may accelerate any exercise date or
dates, at any time at or after grant, based on such factors as the Committee
shall determine in its sole discretion.
     (4) Method of Exercise. Subject to any installment exercise provisions that
apply with respect to any Stock Option, and the six month and one day holding
period set forth in Section 5(b)(3), a Stock Option may be exercised in whole or
in part, at any time during the Option period, by the holder thereof giving to
the Company written notice of exercise specifying the number of Shares to be
purchased.
     That notice shall be accompanied by payment in full of the Option price of
the Shares for which the Option is exercised, in cash or Shares or by check or
such other instrument as the Committee may accept. The value of each such Share
surrendered or withheld shall be 100% of the Fair Market Value of the Shares on
the date the option is exercised.
     No Shares shall be issued on an exercise of an Option until full payment
has been made. Except in connection with the tandem award of Dividend Equivalent
Rights, a participant shall not have rights to dividends or any other rights of
a shareholder with respect to any Shares subject to an Option unless and until
the participant has given written notice of exercise, has paid in full for those
Shares, has given, if requested, the representation described in Section 15(a),
and those Shares have been issued to him.
     (5) Non-Transferability of Options. No Stock Option shall be transferable
by any participant other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order (as defined in the Code or
the Employment Retirement Income Security Act of 1974, as amended) except that,
if so provided in the Option Agreement, the participant may transfer the Option,
other than an Incentive Stock Option, during his lifetime to one or more members
of his family, to one or more trusts for the benefit of one or more of his
family, or to a partnership or partnerships of members of his family, or to a
charitable organization as defined in Section 501(c)(3) of the Code, provided
that no consideration is paid for the transfer and that the transfer would not
result in the loss of any exemption under Rule 16b-3 of the Exchange Act with
respect to any Option. The transferee of an Option will be subject to all
restrictions, terms

- 6 -



--------------------------------------------------------------------------------



 



and conditions applicable to the Option prior to its transfer, except that the
Option will not be further transferable by the transferee other than by will or
by the laws of descent and distribution.
     (6) Termination of Employment
     (i) Termination by Death. Subject to Sections 5(b)(3) and 5(c), if any
participant’s employment with the Company or any Subsidiary or Affiliate
terminates by reason of death, any Stock Option held by that participant shall
become immediately and automatically vested and exercisable. If termination of a
participant’s employment is due to death, then any Stock Option held by that
participant may thereafter be exercised for a period of two years (or with
respect to an Incentive Stock Option, for a period of one year) (or such other
period as the Committee may specify at or after grant) from the date of death.
Notwithstanding the foregoing, in no event will any Stock Option be exercisable
after the expiration of the option period of such Option. The balance of the
Stock Option shall be forfeited if not exercised within two years.
     (ii) Termination by Reason of Disability. Subject to Sections 5(b)(3) and
5(c), if a participant’s employment with the Company or any Subsidiary or
Affiliate terminates by reason of Disability, any Stock Option held by that
participant shall become immediately and automatically vested and exercisable.
If termination of a participant’s employment is due to Disability, then any
Stock Option held by that participant may thereafter be exercised by the
participant or by the participant’s duly authorized legal representative if the
participant is unable to exercise the Option as a result of the participant’s
Disability, for a period of two years (or with respect to an Incentive Stock
Option, for a period of one year) (or such other period as the Committee may
specify at or after grant) from the date of such termination of employment; and
if the participant dies within that two year period (or such other period as the
Committee may specify at or after grant), any unexercised Stock Option held by
that participant shall thereafter be exercisable by the estate of the
participant (acting through its fiduciary) for the duration of the two-year
period from the date of that termination of employment. Notwithstanding the
foregoing, in no event will any Stock Option be exercisable after the expiration
of the option period of such Option. The balance of the Stock Option shall be
forfeited if not exercised within two years.
     (iii) Termination for Cause. Unless otherwise determined by the Committee
at or after the time of granting any Stock Option, if a participant’s employment
with the Company or any Subsidiary or Affiliate terminates for Cause, any
unvested Stock Options will be forfeited and terminated immediately upon
termination and any vested Stock Options held by that participant shall
terminate 30 days after the date employment terminates. Notwithstanding the
foregoing, in no event will any Stock Option be exercisable after the expiration
of the option period of such Option. The balance of the Stock Option shall be
forfeited.

- 7 -



--------------------------------------------------------------------------------



 



     (iv) Other Termination. Unless otherwise determined by the Committee at or
after the time of granting any Stock Option, if a participant’s employment with
the Company or any Subsidiary or Affiliate terminates for any reason other than
death, Disability, or for Cause all Stock Options held by that participant shall
terminate three months after the date employment terminates. Notwithstanding the
foregoing, in no event will any Stock Option be exercisable after the expiration
of the option period of such Option. The balance of the Stock Option shall be
forfeited.
     (v) Leave of Absence. In the event a participant is granted a leave of
absence by the Company or any Subsidiary or Affiliate to enter military service
or because of sickness, his employment with the Company or such Subsidiary or
Affiliate will not be considered terminated, and he shall be deemed an employee
of the Company or such Subsidiary or Affiliate during such leave of absence or
any extension thereof granted by the Company or such Subsidiary or Affiliate.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, a leave
of absence of more than 90 days will be viewed as a termination of employment
unless continued employment is guaranteed by contract or statute.
     (c) Incentive Stock Options. Notwithstanding Sections 5(b)(5) and (6), an
Incentive Stock Option shall be exercisable by (i) a participant’s authorized
legal representative (if the participant is unable to exercise the Incentive
Stock Option as a result of the participant’s Disability) only if, and to the
extent, permitted by Section 422 of the Code and (ii) by the participant’s
estate, in the case of death, or authorized legal representative, in the case of
Disability, no later than 10 years from the date the Incentive Stock Option was
granted (in addition to any other restrictions or limitations that may apply).
Anything in the Plan to the contrary notwithstanding, no term or provision of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the participants affected, to disqualify any Incentive
Stock Option under that Section 422 or any successor Section thereto.
     (d) Buyout Provisions. The Committee may at any time buy out for a payment
in cash, Shares, Deferred Shares or Restricted Shares an Option previously
granted, based on such terms and conditions as the Committee shall establish and
agree upon with the participant, but no such transaction involving a Section 16
Participant shall be structured or effected in a manner that would result in any
liability on the part of the participant under Section 16(b) of the Exchange Act
or the rules and regulations promulgated thereunder.
     (e) Certain Reissuance of Stock Options. To the extent Common Shares are
surrendered by a participant in connection with the exercise of a Stock Option
in accordance with Section 5(b), the Committee may, in its sole discretion,
grant new Stock Options to such participant (to the extent Common Shares remain
available for Awards), subject to the following terms and conditions:
     (1) The number of Common Shares shall be equal to the number of Common
Shares being surrendered by the participant;

- 8 -



--------------------------------------------------------------------------------



 



     (2) The option price per Common Share shall be equal to the Fair Market
Value of Common Shares, determined on the date of exercise of the Stock Options
whose exercise caused such Award; and
     (3) The terms and conditions of such Stock Options shall in all other
respects replicate such terms and conditions of the Stock Options whose exercise
caused such Award, except to the extent such terms and conditions are determined
to not be wholly consistent with the general provisions of this Section 5, or in
conflict with the remaining provisions of this Plan.
SECTION 6. SHARE APPRECIATION RIGHTS.
     (a) Grant. Share Appreciation Rights may be granted in connection with all
or any part of an Option, either concurrently with the grant of the Option or,
if the Option is a Non-Qualified Stock Option, by an amendment to the Option at
any time thereafter during the term of the Option. Share Appreciation Rights may
be exercised in whole or in part at such times under such conditions as may be
specified by the Committee in the participant’s Option Agreement.
     (b) Terms and Conditions. The following terms and conditions will apply to
all Share Appreciation Rights that are granted in connection with Options:
     (1) Rights. Share Appreciation Rights shall entitle the participant, upon
exercise of all or any part of the Share Appreciation Rights, to surrender to
the Company, unexercised, that portion of the underlying Option relating to the
same number of Shares as is covered by the Share Appreciation Rights (or the
portion of the Share Appreciation Rights so exercised) and to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value, on the date of exercise, of the Shares covered by the surrendered portion
of the underlying Option over (y) the exercise price of the Shares covered by
the surrendered portion of the underlying Option. The Committee may limit the
amount that the participant will be entitled to receive upon exercise of the
Share Appreciation Right.
     (2) Surrender of Option. Upon the exercise of the Share Appreciation Right
and surrender of the related portion of the underlying Option, the Option, to
the extent surrendered, will not thereafter be exercisable. The underlying
Option may provide that such Share Appreciation Rights will be payable solely in
cash. The terms of the underlying Option shall provide a method by which an
alternative fair market value of the Shares on the date of exercise shall be
calculated based on one of the following: (x) the closing price of the Shares on
the national exchange on which they are then traded on the business day
immediately preceding the day of exercise; (y) the highest closing price of the
Shares on the national exchange on which they have been traded during the
90 days immediately preceding the Change in Control; or (z) the greater of
(x) and (y).
     (3) Exercise. In addition to any further conditions upon exercise that may
be imposed by the Committee, the Share Appreciation Rights shall be exercisable
only to the extent that the related Option is exercisable, except that in no
event will a Share Appreciation Right held by a Section 16 Participant be
exercisable within the first six

- 9 -



--------------------------------------------------------------------------------



 



months after it is awarded even though the related Option is or becomes
exercisable, and each Share Appreciation Right will expire no later than the
date on which the related Option expires. A Share Appreciation Right may be
exercised only at a time when the Fair Market Value of the Shares covered by the
Share Appreciation Right exceeds the exercise price of the Shares covered by the
underlying Option.
     (4) Method of Exercise. Share Appreciation Rights may be exercised by the
participant giving written notice of the exercise to the Company, stating the
number of Share Appreciation Rights the participant has elected to exercise and
surrendering the portion of the underlying Option relating to the same number of
Shares as the number of Share Appreciation Rights elected to be exercised.
     (5) Payment. The manner in which the Company’s obligation arising upon the
exercise of the Share Appreciation Right will be paid will be determined by the
Committee and shall be set forth in the participant’s Option Agreement. The
Committee may provide for payment in Shares or cash, or a fixed combination of
Shares or cash, or the Committee may reserve the right to determine the manner
of payment at the time the Share Appreciation Right is exercised. Shares issued
upon the exercise of a Share Appreciation Right will be valued at their Fair
Market Value on the date of exercise.
SECTION 7. RESTRICTED SHARES.
     (a) Grant. Restricted Shares may be issued alone, in addition to or in
tandem with other Awards under the Plan or cash awards made outside the Plan.
The Committee shall determine the individuals to whom, and the time or times at
which, grants of Restricted Shares will be made, the number of Restricted Shares
to be awarded to each participant, the price (if any) to be paid by the
participant (subject to Section 7(b)), the date or dates upon which Restricted
Share Awards will vest, the period or periods within which those Restricted
Share Awards may be subject to forfeiture, and the other terms and conditions of
those Awards in addition to those set forth in Section 7(b).
     The Committee may condition the grant of Restricted Shares upon the
attainment of specified performance goals or such other factors as the Committee
may determine in its sole discretion.
     (b) Terms and Conditions. Restricted Shares awarded under the Plan shall be
subject to the following terms and conditions and such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable. A participant who receives a Restricted Share Award shall
not have any rights with respect to that Award, unless and until the participant
has executed an agreement evidencing the Award in the form approved from time to
time by the Committee, has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
that Award.
     (1) The purchase price (if any) for Restricted Shares shall be determined
by the Committee at the time of grant.

- 10 -



--------------------------------------------------------------------------------



 



     (2) Awards of Restricted Shares must be accepted by executing a Restricted
Share Award agreement and paying the price (if any) that is required under
Section 7(b)(1).
     (3) Each participant receiving a Restricted Share Award shall be issued a
stock certificate in respect of those Restricted Shares. The certificate shall
be registered in the name of the participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Award.
     (4) The Committee shall require that the stock certificates evidencing the
Restricted Shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Shares
Award, the participant shall have delivered to the Company a stock power,
endorsed in blank, relating to the Shares covered by that Award.
     (5) Subject to the provisions of this Plan and the Restricted Share Award
agreement, during a period set by the Committee commencing with the date of any
Award (the “Restriction Period”), the participant shall not be permitted to
sell, transfer, pledge, assign or otherwise encumber the Restricted Shares
covered by that Award. The Restriction Period shall not be less than three years
in duration (“Minimum Restriction Period”) unless otherwise determined by the
Committee at the time of grant. Subject to these limitations and the Minimum
Restriction Period requirement, the Committee, in its sole discretion, may
provide for the lapse of restrictions in installments and may accelerate or
waive restrictions, in whole or in part, based on service, performance or such
other factors and criteria as the Committee may determine in its sole
discretion.
     (6) Except as provided in this Section 7(b)(6) and Section 7(b)(5) and
Section 7(b)(7), the participant shall have, with respect to the Restricted
Shares awarded, all of the rights of a shareholder of the Company, including the
right to vote the Shares and the right to receive any dividends. The Committee,
in its sole discretion, as determined at the time of Award, may permit or
require the payment of cash dividends to be deferred and subject to forfeiture
and, if the Committee so determines, reinvested, subject to Section 14(f), in
additional Restricted Shares to the extent Shares are available under Section 3,
or otherwise reinvested. Unless the Committee or Board determines otherwise,
Share dividends issued with respect to Restricted Shares shall be treated as
additional Restricted Shares that are subject to the same restrictions and other
terms and conditions that apply to the Shares with respect to which such
dividends are issued.
     (7) No Restricted Shares shall be transferable by a participant other than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order (as defined in the Code or the Employment Retirement
Income Security Act of 1974, as amended) except that, if so provided in the
Restricted Shares Agreement, the participant may transfer the Restricted Shares,
during his lifetime to one or more members of his family, to one or more trusts
for the benefit of one or more of his family, to a partnership or partnerships
of members of his family, or to a charitable organization as defined in Section
501(c)(3) of the Code, provided that no consideration is paid for the transfer
and that the transfer would not result in the loss of any exemption under Rule

- 11 -



--------------------------------------------------------------------------------



 



16b-3 of the Exchange Act with respect to any Restricted Shares. The transferee
of Restricted Shares will be subject to all restrictions, terms and conditions
applicable to the Restricted Shares prior to its transfer, except that the
Restricted Shares will not be further transferable by the transferee other than
by will or by the laws of descent and distribution.
     (8) Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or any Subsidiary or Affiliate terminates by reason of death, any Restricted
Shares held by that participant shall thereafter vest and any restriction shall
lapse.
     (9) Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or any Subsidiary or Affiliate terminates by reason of Disability, any
Restricted Shares held by that participant shall thereafter vest and any
restriction shall lapse.
     (10) Unless otherwise determined by the Committee at or after the time of
granting any Restricted Shares, if a participant’s employment with the Company
or any Subsidiary or Affiliate terminates for any reason other than death or
Disability, the Restricted Shares held by that participant that are unvested or
subject to restriction at the time of termination shall thereupon be forfeited.
     (c) Minimum Value. In order to better ensure that Award payments actually
reflect the performance of the Company and service of the participant, the
Committee may provide, in its sole discretion, for a tandem performance-based or
other award designed to guarantee a minimum value, payable in cash or Shares, to
the recipient of a Restricted Share Award, subject to such performance, future
service, deferral and other terms and conditions as may be specified by the
Committee.
SECTION 8. DEFERRED SHARES.
     (a) Grant. Deferred Shares may be awarded alone, in addition to or in
tandem with other Awards granted under the Plan or cash awards made outside the
Plan. The Committee shall determine the individuals to whom, and the time or
times at which, Deferred Shares shall be awarded, the number of Deferred Shares
to be awarded to any participant, the duration of the period (the “Deferral
Period”) during which, and the conditions under which, receipt of the Shares
will be deferred, and the other terms and conditions of the Award in addition to
those set forth in Section 8(b).
     The Committee may condition the grant of Deferred Shares upon the
attainment of specified performance goals or such other factors as the Committee
shall determine in its sole discretion.
     (b) Terms and Conditions. Deferred Share Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
     (1) The purchase price for Deferred Shares shall be determined at the time
of grant by the Committee. Subject to the provisions of the Plan and the Award
agreement

- 12 -



--------------------------------------------------------------------------------



 



referred to in Section 8(b)(9), Deferred Share Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(8), where applicable), stock certificates shall be delivered to
the participant, or the participant’s legal representative, for the Shares
covered by the Deferred Share Award. The Deferral Period applicable to any
Deferred Share Award shall not be less than six months and one day (“Minimum
Deferral Period”).
     (2) Unless otherwise determined by the Committee at grant, amounts equal to
any dividends declared during the Deferral Period with respect to the number of
Shares covered by a Deferred Share Award will be paid to the participant
currently, or deferred and deemed to be reinvested in additional Deferred
Shares, or otherwise reinvested, all as determined by the Committee, in its sole
discretion, at or after the time of the Award.
     (3) No Deferred Shares shall be transferable by a participant other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order (as defined in the Code or the Employment Retirement
Income Security Act of 1974, as amended) except that, if so provided in the
Deferred Shares Agreement, the participant may transfer the Deferred Shares
during his lifetime to one or more members of his family, to one or more trusts
for the benefit of one or more of his family, to a partnership or partnerships
of members of his family, or to a charitable organization as defined in
Section 501(c)(3) of the Code, provided that no consideration is paid for the
transfer and that the transfer would not result in the loss of any exemption
under Rule 16b-3 of the Exchange Act with respect to any Deferred Shares. The
transferee of Deferred Shares will be subject to all restrictions, terms and
conditions applicable to the Deferred Shares prior to its transfer, except that
the Deferred Shares will not be further transferable by the transferee other
than by will or by the laws of descent and distribution.
     (4) Unless otherwise determined by the Committee at or after the time of
granting any Deferred Shares, if a participant’s employment by the Company or
any Subsidiary or Affiliate terminates by reason of death, any Deferred Shares
held by such participant shall thereafter vest or any restriction shall lapse.
     (5) Unless otherwise determined by the Committee at or after the time of
granting any Deferred Shares, if a participant’s employment by the Company or
any Subsidiary or Affiliate terminates by reason of Disability, any Deferred
Shares held by such participant shall thereafter vest or any restriction lapse.
     (6) Unless otherwise determined by the Committee at or after the time of
granting any Deferred Share Award, if a participant’s employment by the Company
or any Subsidiary or Affiliate terminates for any reason other than death or
Disability, all Deferred Shares held by such participant which are unvested or
subject to restriction shall thereupon be forfeited.
     (7) Based on service, performance or such other factors or criteria as the
Committee may determine, the Committee may, at or after grant, accelerate the
vesting of all or any part of any Deferred Share Award or waive a portion of the
Deferral Period for

- 13 -



--------------------------------------------------------------------------------



 



all or any part of such Award, subject in all cases to the Minimum Deferral
Period requirement.
     (8) A participant may elect to further defer receipt of a Deferred Share
Award (or an installment of an Award) for a specified period or until a
specified event (the “Elective Deferral Period”), subject in each case to the
Committee’s approval and the terms of this Section 8 and such other terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions approved by the Committee, such election must be made at least
12 months prior to completion of the Deferral Period for such Deferred Share
Award (or such installment).
     (9) Each such Award shall be confirmed by, and subject to the terms of, a
Deferred Share Award agreement evidencing the Award in the form approved from
time to time by the Committee.
     (c) Minimum Value Provisions. In order to better ensure that Award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other Award designed to guarantee a minimum value, payable
in cash or Shares to the recipient of a Deferred Share Award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
SECTION 9. SHARE PURCHASE RIGHTS.
     (a) Grant. Share Purchase Rights may be granted alone, in addition to or in
tandem with other Awards granted under the Plan or cash awards made outside the
Plan. The Committee shall determine the individuals to whom, and the time or
times at which, grants of Share Purchase Rights will be made, the number of
Shares which may be purchased pursuant to the Share Purchase Rights, and the
other terms and conditions of the Share Purchase Rights in addition to those set
forth in Section 9(b). The Shares subject to the Share Purchase Rights may be
purchased, as determined by the Committee at the time of grant:
     (1) at the Fair Market Value of such Shares on the date of grant; or
     (2) at 85% of the Fair Market Value of such Shares on the date of grant if
the grant of Share Purchase Rights is made in lieu of cash compensation.
     Subject to Section 9(b) hereof, the Committee may also impose such
deferral, forfeiture or other terms and conditions as it shall determine, in its
sole discretion, on such Share Purchase Rights or the exercise thereof. Each
Share Purchase Right Award shall be confirmed by, and be subject to the terms
of, a Share Purchase Rights Agreement which shall be in form approved by the
Committee.
     (b) Terms and Conditions. Share Purchase Rights may contain such additional
terms and conditions not inconsistent with the terms of the Plan as the
Committee shall deem desirable, and shall generally be exercisable for such
period as shall be determined by the Committee. However, Share Purchase Rights
granted to Section 16 Participants shall not become exercisable

- 14 -



--------------------------------------------------------------------------------



 



earlier than six months and one day after the grant date. Share Purchase Rights
shall not be transferable by a participant other than by will or by the laws of
descent and distribution.
SECTION 10. OTHER SHARE-BASED AWARDS.
     (a) Grant. Other Awards of Shares and other Awards that are valued, in
whole or in part, by reference to, or are otherwise based on, Shares, including,
without limitation, performance shares, convertible preferred shares,
convertible debentures, exchangeable securities, dividend equivalent rights and
Share Awards or options valued by reference to Book Value or Subsidiary
performance, may be granted alone, in addition to or in tandem with other Awards
granted under the Plan or cash awards made outside the Plan.
     At the time the Shares or Other Share-Based Awards are granted, the
Committee shall determine the individuals to whom and the time or times at which
such Shares or Other Share-Based Awards shall be awarded, the number of Shares
to be used in computing an Award or which are to be awarded pursuant to such
Awards, the consideration, if any, to be paid for such Shares or Other
Share-Based Awards, and all other terms and conditions of the Awards in addition
to those set forth in Section 10(b). The Committee will also have the right, at
its sole discretion, to settle such Awards in Shares, Restricted Shares or cash
in an amount equal to then value of the Shares or Other Share-Based Awards.
     The provisions of Other Share-Based Awards need not be the same with
respect to each participant.
     (b) Terms and Conditions. Other Share-Based Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
     (1) Subject to the provisions of this Plan and the Award agreement referred
to in Section 10(b)(5) below, Shares awarded or subject to Awards made under
this Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Shares are issued, or, if later, the
date on which any applicable restriction, performance, holding or deferral
period or requirement is satisfied or lapses. All Shares or Other Share-Based
Awards granted under this Section 10 shall be subject to a minimum holding
period (including any applicable restriction, performance and/or deferral
periods) of six months and one day (“Minimum Holding Period”).
     (2) Subject to the provisions of this Plan and the Award agreement and
unless otherwise determined by the Committee at the time of grant, the recipient
of an Other Share-Based Award shall be entitled to receive, currently or on a
deferred basis, interest or dividends or interest or dividend equivalents with
respect to the number of Shares covered by the Award, as determined at the time
of the Award by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.
     (3) Subject to the Minimum Holding Period, any Other Share-Based Award and
any Shares covered by any such Award shall vest or be forfeited to the extent,
at the

- 15 -



--------------------------------------------------------------------------------



 



times and subject to the conditions, if any, provided in the Award agreement, as
determined by the Committee in its sole discretion.
     (4) In the event of the participant’s Disability or death, or in cases of
special circumstances, the Committee may, in its sole discretion, waive, in
whole or in part, any or all of the remaining limitations imposed hereunder or
under any related Award agreement (if any) with respect to any part or all of
any Award under this Section 10, provided that the Minimum Holding Period
requirement may not be waived, except in case of a participant’s death.
     (5) Each Award shall be confirmed by, and subject to the terms of, an
agreement or other instrument evidencing the Award in the form approved from
time to time by the Committee, the Company and the participant.
     (6) Shares (including securities convertible into Shares) issued on a bonus
basis under this Section 10 shall be issued for no cash consideration. Shares
(including securities convertible into Shares) purchased pursuant to a purchase
right awarded under this Section 10 shall bear a price of at least 85% of the
Fair Market Value of the Shares on the date of grant. The purchase price of such
Shares, and of any Other Share-Based Award granted hereunder, or the formula by
which such price is to be determined, shall be fixed by the Committee at the
time of grant.
     (7) In the event that any “derivative security,” as defined in
Rule 16a-1(c) (or any successor thereto) promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, is awarded pursuant to
this Section 10 to any Section 16 Participant, such derivative security shall
not be transferable other than by will or by the laws of descent and
distribution.
     (c) Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other award to which it relates) if such Shares had been issued to and held
by the recipient. A Dividend Equivalent Right may be granted hereunder to any
participant as a component of another Award or as a freestanding award.
     (1) Terms And Conditions. In addition to the terms and conditions set forth
in Section 10(b), Dividend Equivalent Rights shall be subject to the following
additional terms and conditions. Dividend Equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional Shares, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment. Dividend Equivalent Rights may be settled in cash or Shares or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Committee. A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award. A Dividend
Equivalent Right

- 16 -



--------------------------------------------------------------------------------



 



granted as a component of another Award may also contain terms and conditions
different from such other Award.
     (2) Interest Equivalents. Any Award under this Plan that is settled in
whole or in part in cash on a deferred basis may provide in the Award Agreement
for interest equivalents to be credited with respect to such cash payment.
Interest equivalents may be compounded and shall be paid upon such terms and
conditions as may be specified by the grant.
     (3) Termination of Employment. Except as may otherwise be provided by the
Committee either in the Award Agreement or in writing after the Award Agreement
is issued, a participant’s rights in all Dividend Equivalent Rights or interest
equivalents (other than any accrued but unpaid Dividend Equivalent Rights or
interest equivalents) shall automatically terminate upon the date that a
participant’s employment with the Company or any Subsidiary or Affiliate
terminates for any reason other than death or Disability. Any accrued but unpaid
Dividend Equivalent Rights or interest equivalents shall be paid by the Company
within three months after the termination of the participant’s employment with
the Company or any Subsidiary or Affiliate.
SECTION 11. FORM AND TIMING OF PAYMENT UNDER AWARDS; DEFERRALS.
     Subject to the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company, a Subsidiary or Affiliate upon the exercise
of an Option or other Award or settlement of an Award may be made in such forms
as the Committee shall determine, including, without limitation, cash, Shares,
other Awards or other property, and may be made in a single payment or transfer,
in installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Shares in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events. Installment or deferred payments may be required by the Committee or
permitted at the election of the participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.
SECTION 12. CHANGE IN CONTROL PROVISION.
     (a) Impact of Event. The provisions of this Section 12(a) shall apply to an
Award only as provided for in an applicable Award agreement. With respect to
each participant under the Plan, in the event the participant’s employment with
the Company, any Subsidiary or any Affiliate, as applicable, is terminated
without Cause within a specified time period (as provided for in the applicable
Award agreement) following (i) a “Change in Control” as defined in Section 12(b)
or (ii) a “Potential Change in Control” as defined in Section 12(c), then the
following provisions shall apply with respect to such participant:
     (1) Any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested;

- 17 -



--------------------------------------------------------------------------------



 



     (2) Any Share Appreciation Rights shall become immediately exercisable; and
     (3) The restrictions applicable to any Restricted Share Awards, Deferred
Shares, Share Purchase Rights and Other Share-Based Awards shall lapse and such
Shares and Awards shall be deemed fully vested.
     Notwithstanding the provisions of Sections 12(a)(l) through (3), the
acceleration of exercisability or lapse of restrictions with respect to Awards
granted to any Section 16 Participant which have been held by such participant
for less than six months and one day as of the date that such Change in Control
or Potential Change in Control is determined to have occurred must be approved
by the Committee or the Board.
     (b) Definition of Change in Control. For purposes of Section 12(a), a
“Change in Control” means the occurrence of any of the following: (i) the Board
or shareholders of the Company approve a consolidation or merger in which the
Company is not the surviving corporation, the sale of substantially all of the
assets of the Company, or the liquidation or dissolution of the Company;
(ii) any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board of Directors, or becomes the beneficial owner of securities of the Company
representing 30% or more of the voting power of the Company’s outstanding
securities without the prior consent of the Board; or (iii) during any two-year
period, individuals who at the beginning of such period constitute the entire
Board of Directors cease to constitute a majority of the Board of Directors,
unless the election or the nomination for election of each new director is
approved by at least two-thirds of the directors then still in office who were
directors at the beginning of that period.
     (c) Definition of Potential Change in Control. For purposes of
Section 12(a), a “Potential Change in Control” means the happening of any one of
the following:
     (1) The approval by the shareholders of the Company of an agreement by the
Company, the consummation of which would result in a Change in Control of the
Company as defined in Section 12(b); or
     (2) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
employee benefit plan (including any trustee of any such plan acting in its
capacity as trustee)) of securities of the Company representing 5% or more of
the combined voting power of the Company’s outstanding securities and the
adoption by the Board of a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of this Plan.
SECTION 13. AMENDMENTS AND TERMINATION.
     The Board may at any time, in its sole discretion, amend, alter or
discontinue the Plan, but no such amendment, alteration or discontinuation shall
be made that would impair the rights of a participant under an Award theretofore
granted, without the participant’s consent. The

- 18 -



--------------------------------------------------------------------------------



 



Company shall submit to the shareholders of the Company, for their approval, any
amendments to the Plan required pursuant to Section 162(m) of the Code or that
would materially increase the benefits accruing to participants under the Plan
or the number of Shares subject to the Plan so long as such approval is required
by law or regulation (including any applicable regulation of an exchange on
which the Shares are traded).
     The Committee may at any time, in its sole discretion, amend the terms of
any Award, but no such amendment shall be made that would impair the rights of a
participant under an Award theretofore granted, without the participant’s
consent; nor shall any such amendment be made that would make the applicable
exemptions provided by Rule 16b-3 under the Exchange Act unavailable to any
Section 16 Participant holding the Award without the participant’s consent.
     Subject to the above provisions, the Board shall have all necessary
authority to amend the Plan, clarify any provision or to take into account
changes in applicable securities and tax laws and accounting rules, as well as
other developments.
SECTION 14. UNFUNDED STATUS OF PLAN.
     The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment not yet made to a participant
by the Company, nothing contained herein shall give that participant any rights
that are greater than those of a general creditor of the Company.
SECTION 15. GENERAL PROVISIONS.
     (a) The Committee may require each participant acquiring Shares pursuant to
an Award under the Plan to represent to and agree with the Company in writing
that the participant is acquiring the Shares without a view to distribution
thereof. The certificates for any such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.
     All Shares or other securities delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities laws, and the Committee
may cause a legend or legends to be put on any certificate for any such Shares
to make appropriate reference to those restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any participant under the Plan any right to continue in the employ,
or as a director, of the Company or any Subsidiary or Affiliate, or shall in any
way affect the right and power of the Company or any

- 19 -



--------------------------------------------------------------------------------



 



Subsidiary or Affiliate to terminate the employment, or service as a director,
of any participant under the Plan at any time with or without assigning a reason
therefor, to the same extent as the Company or any Subsidiary or Affiliate might
have done if the Plan had not been adopted.
     (d) For purposes of this Plan, a transfer of a participant between the
Company and any Subsidiary or Affiliate shall not be deemed a termination of
employment.
     (e) No later than the date as of which an amount first becomes includable
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to that amount. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Shares, including unrestricted Shares previously owned by the participant
or Shares that are part of the Award that gives rise to the withholding
requirement. Notwithstanding the foregoing, any right by a Section 16
Participant to elect to settle any tax withholding obligation with Shares that
are part of an Award must be set forth in the agreement evidencing that Award or
be approved by the Committee in its sole discretion. The obligations of the
Company under the Plan shall be conditional on those payments or arrangements
and the Company and its Subsidiaries and Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise payable to the participant.
     (f) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Shares (or in Deferred Shares or other types of Awards)
at the time of any dividend payment shall be permissible only if sufficient
Shares are available under Section 3 for reinvestment (taking into account then
outstanding Stock Options).
     (g) The Plan, all Awards made and actions taken thereunder and any
agreements relating thereto shall be governed by and construed in accordance
with the laws of the State of Ohio.
     (h) All agreements entered into with participants pursuant to the Plan
shall be subject to the Plan.
     (i) The provisions of Awards need not be the same with respect to each
participant.
SECTION 16. SHAREHOLDER APPROVAL; EFFECTIVE DATE OF PLAN.
     The 2002 Developers Diversified Realty Corporation Equity-Based Award Plan
was originally adopted by the Board on February 28, 2002 and was subject to
approval by a majority of the holders of the Company’s outstanding Shares, in
accordance with applicable law. The 2002 Developers Diversified Realty
Corporation Equity-Based Award Plan was amended by the Board on June 12, 2009
and June 25, 2009.
SECTION 17. TERM OF PLAN.
     No Award shall be granted pursuant to the Plan on or after February 28,
2012, but Awards granted prior to that date may extend beyond that date.

- 20 -